Title: Joseph Miller to Thomas Jefferson, 6 December 1816
From: Miller, Joseph
To: Jefferson, Thomas


          
            
              Honored Frind
              Norfolk Decr 6–1816—
            
            I this day have Shiped on Board the Schr Resolution Capt Cole a Small Bale of Corks which I hope will Come Safe to had hand I am a Fraid you will think me Neglectfull in So Long Delayy but Coold not Please myselfe heare I Sent to New york for them I hope thay Will Please
            I woold have been up Before now but Owing to a Scever Pain in my Ancless not Able to Walk for 8 weeks
            Times heare is Very Dull all that is Dowing of Momment is Lumber to the West Indes but in hopes the Spring will Bring Better Times—I intend Coming up as Soone as yeare Turns—I Remain in the Same way not Able to Sell Eaney Part for one halfe its Vaule Value
            
              I Conclude with my Evere Esteme To you and all the Famuly
              Joseph Miller
            
          
          
            my Respts to Old Peter
          
        